DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. [Lavoie, US 20140297129] in view of Lesher et al. [Lesher, US 20170197598].
to claim 1. Lavoie discloses A method at a first computing device within an Intelligent Transportation System for vehicle length reporting, the method comprising: 
receiving, at the computing device, wireless receiver 1270 [fig. 26], a position signal, [0183], from a second computing device, wireless transmitter 1280, [fig. 26, 0180]; 
finding position information for the first computing device, [0176]; 
using the difference for vehicle length reporting, [0177].
Lavoie fails to explicitly disclose that the length is reported by calculating a difference between the position found for the first computing device and the position reported from the second computing device.
Lavoie teaches in [0177-0179] that the length of the trailer can be calculated using Pythagoras formula when the trailer angle is zero; wherein, in a separate embodiment [0163], the system calculates distance between two sensors using a difference in return signals from two sensors.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lavoie to determine the length of the trailer using the difference between the two known locations of the wireless sensors to reduce calculation time and power.
Lavoie fails to disclose that the first computing device receives a reported position from a second computing device; and finds the position for itself from a position sensor.
Lesher teaches a system and method for determining a vehicle length wherein a first computing device 12 finds its own position from a GPS and receives a position of a second device on a trailer, [0028].


As to claim 2. Lavoie discloses The method of claim 1, wherein the receiving is over a direct connection between the first computing device and the second computing device, [0176, 0177].

As to claim 3. Lavoie discloses The method of claim 1, wherein the receiving is through at least one network server, [0174] wherein the wireless receiver 1270 is integrated with a centralized controller that is interpreted read on the claimed server.

As to claim 4. Lavoie fails to disclose The method of claim 1, wherein the calculating is performed by determining that the position from the second computing device and the position found for the first computing device have timestamps that are within a threshold time of each other.
Lesher teaches a system and method for determining a vehicle length wherein a first computing device 12 finds its own position from a GPS and receives a position of a second device on a trailer, [0028]; wherein the position information is compared when the received messages are within a predetermined time threshold, [0024].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lavoie with that of Lesher so that the system can determine the position anywhere in the world.

As to claim 5. Lavoie discloses The method of claim 1, wherein the calculating is performed when the first computing device is stationary, [0176] the first computing device is stationary at a known location on the vehicle.

As to claim 6. Lavoie discloses The method of claim 1, wherein the first computing device is associated with a tractor and the second computing device is associated with a trailer, [0176, fig. 26].

As to claim 7. Lavoie discloses The method of claim 6, wherein the using comprises sending a vehicle length over an Intelligent Transportation System message, [0168] the vehicle sensor system communicates using onboard communication system; wherein the length can be measured with the sensors in communication with the control module, [0288].

As to claim 8. Lavoie discloses The method of claim 1, wherein the first computing device is associated with a trailer and the second computing device is associated with a tractor, [0176, fig. 26] function stays the same.

As to claim 9. Lavoie discloses The method of claim 8, wherein the using compares a reported vehicle length and the calculated difference, and provides a corrected vehicle length to the tractor when the reported vehicle length and the calculated difference differ, [0280] trailer length is updated regularly.

to claim 10. Lavoie discloses The method of claim 1, further comprising associating the tractor with the trailer at the first computing device, [0118].

As to claim 11. Lavoie discloses The method of claim 1, wherein the calculating is performed a plurality of times, [0280].
Lavoie fails to disclose wherein the using uses one of a longest length or a most frequently found length.
Lesher teaches a system and method for determining a vehicle length wherein a first computing device 12 finds its own position from a GPS and receives a position of a second device on a trailer, [0028]; wherein the length is calculated a plurality of times and each additional length is added to the total wherein the final length is the longest of the determined lengths, [fig. 3, 0031, 0033].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lavoie with that of Lesher so that the system can determine the position anywhere in the world.

As to claim 12. Lavoie discloses The method of claim 1, further comprising: receiving a position from a third computing device, [0280, 0287] wherein the length is measure using a third sensor; calculating a difference between the position found for the first computing device and the reported position of the second computing device, [0177].
Lavoie fails to disclose that the difference is between the first sensor and the third sensor; and wherein the system takes the higher measurement as the length by ignoring the difference between the position found for the first computing device and the reported position of the third computing device when the difference is shorter than the difference between the position found for the first computing device and the reported position from the second computing device.
Lesher teaches a system and method for determining a vehicle length wherein a first computing device 12 finds its own position from a GPS and receives a position of a second device on a trailer, [0028]; wherein the length is calculated a plurality of times and each additional length is added to the total wherein the final length is the longest of the determined lengths, [fig. 3, 0031, 0033].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Lavoie with that of Lesher so that the system can determine the position anywhere in the world.

As to claim 13. Lavoie discloses The method of claim 1, wherein the position found or the reported position includes a position of a location receiving antenna, [0176, 0183], plus an offset, [0176] the length of the trailer will be the difference of the location of transmitter 1280 to the location of the receiver 1270 and an offset of dr.

As to claim 14. Lavoie discloses A first computing device within an Intelligent Transportation System for vehicle length reporting, the first computing device comprising: a processor, controller 1272 storing instructions in memory 1274, [0174]; and a communications subsystem, [0176], wherein the first computing device is configured to: the rest of the steps are rejected using the same reasoning and prior art as to that of claim 1.

to claims 15-27 are rejected using the same reasoning and prior art as to that of claims 2-14, respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) 02/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688